Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 1 of 17 PageID #: 278




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 TRUSTEES OF THE METAL POLISHERS
 LOCAL 8A–28A FUNDS,
                                                                MEMORANDUM & ORDER
                                 Plaintiff,                      18-CV-3816 (PKC) (RLM)

                   - against -

  NU LOOK INC. and JASON TOKARSKI,
  Individually,

                                 Defendants.
 -------------------------------------------------------x
 PAMELA K. CHEN, United States District Judge:

         On July 2, 2018, Plaintiff Trustees of the Metal Polishers Local 8A–28A Funds

 (“Plaintiff”) 1 commenced this action against Defendants Nu Look Inc. (“Nu Look”) and Jason

 Tokarski for alleged violations of the Labor Management Relations Act of 1947 (“LMRA”), 29

 U.S.C. § 185, and § 502(a)(3), and § 515 of the Employee Retirement Income Security Act (the

 “ERISA”), 29 U.S.C. §§ 1132(a)(3), 1145. (See generally Complaint (“Compl.”), Dkt. 1.) Nu

 Look defaulted in this matter, and on July 31, 2019, this Court granted in part and denied in part

 Plaintiff’s motion for default judgment, finding liability but concluding that Plaintiff had not

 submitted adequate documentation to support its damages request. (Memorandum and Order

 (“M&O”), Dkt. 13.) Plaintiff submitted an amended motion for default judgment, which this Court

 referred to the Honorable Roanne L. Mann, who issued a report and recommendation (“R&R”) on

 February 14, 2020, recommending, inter alia, that Plaintiff be awarded no more than the $2,900

 in reasonable attorneys’ fees and $465 in costs specified in this Court’s July 31, 2019

 Memorandum and Order. (Report and Recommendation (“R&R”), Dkt. 24, at 15 (citing M&O,


         1
           The Court refers to Plaintiff Trustees of the Metal Polishers Local 8A–28A Funds in the
 singular, in recognition of their representative capacity for the Fund.

                                                            1
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 2 of 17 PageID #: 279




 Dkt. 13, at 12).) Plaintiff first filed objections to the R&R (Plaintiff’s Objections (“Pl.’s Objs.”),

 Dkt. 25), and then filed a notice of voluntary dismissal, seeking to dismiss this case without

 prejudice (Dkt. 27).

        Currently pending before the Court are its Order to Show Cause (“OTSC”) as to why

 Plaintiff’s Notice of Voluntary Dismissal should not be vacated in light of the current posture of

 the case, and Plaintiff’s objections to the R&R. For the reasons contained herein, the Court vacates

 Plaintiff’s Notice of Voluntary Dismissal, rejects Plaintiff’s objections, and adopts Judge Mann’s

 R&R in its entirety.

                                          BACKGROUND

        The Court assumes the parties’ familiarity with the facts of this action as thoroughly recited

 in its July 31, 2019 M&O (Dkt. 13) and Judge Mann’s R&R (Dkt. 24), incorporates those facts

 herein, and summarizes only the relevant history of the present motions.

        Plaintiff filed this action on July 2, 2018, alleging that Defendants had failed to make

 contributions to Plaintiff’s jointly administered multi-employer labor management trust funds (the

 “Funds”) as required by Nu Look’s collective bargaining agreement (“CBA”). (See Compl., Dkt.

 1.) Plaintiff is a fiduciary of the Funds, which operates as an employee benefit plan under ERISA

 and provides fringe benefits to eligible employees, retirees, and their dependents. (See id. ¶ 6.)

 Nu Look, a party to the CBA with the Metal Polishers Production and Novelty Workers Local

 Union 8A–28A (the “Union”), contributes to the Funds on behalf of its employees, retirees, and

 their dependents pursuant to its CBA with the Union. (See id. ¶¶ 8, 13; CBA, Dkt. 12-1, at ECF2

 29.)



        2
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
 system and not the document’s internal pagination.

                                                   2
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 3 of 17 PageID #: 280




        Plaintiff sought to recover from Nu Look delinquent contributions to the Funds with

 interest, liquidated damages, attorneys’ fees, and court costs. (See Compl., Dkt. 1, ¶ 18.) The CBA

 requires Nu Look to submit contribution reports, with the hours worked by each of its employees

 and the amount of contributions due according to rate schedules set forth in the CBA. (Id. ¶ 13.)

 Nu Look must then submit monetary contributions to the Funds in accordance with the CBA rate

 schedules. (Id.) Between November 1, 2017 and May 31, 2018, however, Nu Look failed to remit

 the required contribution reports and retirement benefit contributions to the Funds. (Id. ¶ 15.)

 According to the complaint, the minimum amount that Nu Look owes to the Funds in unpaid

 contributions for this period is $7,896. (Id.)

        On July 12, 2018, Plaintiff submitted an affidavit, indicating that Nu Look was served on

 July 10, 2018. (See Affidavit of Service, Dkt. 7.) To date, Nu Look has failed to appear, plead, or

 otherwise respond to the complaint. Plaintiff requested a certificate of default as to Nu Look on

 January 8, 2019 (Request for Certificate of Default, Dkt. 10), and the Clerk of Court entered default

 against Nu Look on January 10, 2019 (Certificate of Default, Dkt. 11).

        On January 11, 2019, Plaintiff filed a motion for default judgment, seeking a total of

 $13,243.32 in damages, consisting of: (1) $7,896 for delinquent fund contributions; (2) $403.12 in

 interest; (3) $1,579.20 in liquidated damages; (4) $2,900 in attorneys’ fees; (5) and $465 in court

 costs. (See Declaration in Support of Plaintiff’s Motion for Entry of Default Judgment and

 Damages (“Kugielska Decl.”), Dkt. 12-1, ¶ 24.) On July 31, 2019, the Court granted Plaintiff’s

 motion for default in part and denied it in part. Trs. of Metal Polishers Local 8A–28A Funds v. Nu

 Look Inc., No. 18-CV-3816 (PKC) (RLM), 2019 WL 3500908, at *6 (E.D.N.Y. July 31, 2019).

 The Court found that Plaintiff had established Nu Look’s liability under the ERISA. Id. at *3. As

 to damages, the Court concluded that Plaintiff had established the amount of attorneys’ fees and



                                                  3
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 4 of 17 PageID #: 281




 costs, but not its request for delinquent contributions, interest, and liquidated damages; the Court

 denied that aspect of Plaintiff’s damages request without prejudice to renew. Id. at *4–6.

 Specifically, the Court found that Plaintiff had not provided “any information about the number of

 individuals employed by Nu Look during the relevant time period or in the prior months, the

 classification of Nu Look’s employees for purposes of the contribution schedule, or the number of

 hours worked by Nu Look’s employees during the relevant time period.” Id. at *4. Instead,

 Plaintiff had simply submitted a table listing the hours worked by Nu Look employees between

 November 2017 and May 2018 with a calculation of total delinquent contributions owed per month

 during this period. Id. The Court accordingly concluded that there was no information to

 “independently support [Plaintiff’s] calculation of hours or contributions owed.” Id.

        On October 7, 2019, Plaintiff filed an amended motion for default judgment, increasing the

 amount in damages sought to $23,446.50 in unpaid contributions, in addition to $1,640.00 in

 interest and $4,689.30 in liquidated damages. (See Amended Motion for Default Judgment, Dkt.

 19.) The Court referred the amended motion to Judge Mann on October 8, 2019. (Oct. 8, 2019

 Order.) Judge Mann issued an R&R on February 14, 2020, recommending that Plaintiff’s amended

 motion for default judgment be denied in its entirety, and that this Court decline to award any

 delinquent benefit fund contributions, interest, liquidated damages, or additional attorneys’ fees.

 (R&R, Dkt. 24, at 16.) Judge Mann found that the amended motion for default judgment violated

 Federal Rule of Civil Procedure (“FRCP”) 54(c), as the Rule “limits a plaintiff’s default judgment

 recovery to the relief sought in the complaint.” (Id. at 7.) Judge Mann further reasoned that even

 if Plaintiff had learned that the unpaid benefit contributions owed by Nu Look were higher than

 pled in the complaint, it “could (and should) have applied for leave to amend their pleading.” (Id.

 at 10.) Therefore, Judge Mann recommended denying Plaintiff’s demand for unpaid contributions



                                                  4
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 5 of 17 PageID #: 282




 totaling $23,446.50. (Id.) Next, Judge Mann recommended that Plaintiff should not be able to

 recover $7,896.00 in unpaid contributions from November 1, 2017 to May 31, 2018 as pled in the

 complaint. (Id. at 11.) Because the collection policy that Plaintiff relied upon to calculate damages

 was not incorporated into the operative CBA, “the single remittance report submitted to the Court

 pursuant to [the Policy for the Collection of Delinquent Contributions (the “Collection Policy”)]

 does not constitute a legally cognizable basis on which to award the amount pled in the complaint.”

 (Id.) Finally, Judge Mann recommended that in the absence of additional billing records to support

 Plaintiff’s request for additional attorneys’ fees, the Court should not award any more fees and

 costs beyond those it had previously specified in its order. (Id. at ECF 15.) On March 2, 2020,

 Plaintiff filed objections to Judge Mann’s recommendations, requesting that the Court grant

 Plaintiff damages as set forth in its original motion for default judgment. (Plaintiff’s Objections

 (“Pls.’ Objs.”), Dkt. 25, at ECF 3.) Nine days later, on March 11, 2020, Plaintiff filed a Notice of

 Voluntary Dismissal. (Dkt. 27.)

                                      LEGAL STANDARDS

 I.     Magistrate Judges’ Reports and Recommendations

        A district court reviewing a magistrate judge’s recommended ruling “may accept, reject, or

 modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

 U.S.C. § 636(b)(1). With respect to a magistrate judge’s recommendation on a dispositive matter,

 the Court reviews de novo those determinations as to which a party has specifically objected. See

 id. (“A judge of the court shall make a de novo determination of those portions of the report or

 specified proposed findings or recommendations to which objection is made.”); Fed. R. Civ. P.

 72(b)(3) (“The district judge must determine de novo any part of the magistrate judge’s disposition

 that has been properly objected to.”). However, “objections that are merely perfunctory responses



                                                  5
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 6 of 17 PageID #: 283




 argued in an attempt to engage the district court in a rehashing of the same arguments set forth in

 the original papers will not suffice to invoke de novo review.” Frankel v. New York City, No. 06-

 CV-5450 (LTS) (DFE), 2009 WL 465645, at *2 (S.D.N.Y. Feb. 25, 2009) (internal quotation

 marks, alterations, and citation omitted). Accordingly, “[g]eneral or conclusory objections, or

 objections which merely recite the same arguments presented to the magistrate judge, are reviewed

 for clear error.” Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d 183, 187 (E.D.N.Y. 2015) (internal

 quotation marks and citation omitted). Moreover, “[i]n this district and circuit, it is established

 law that a district judge will not consider new arguments raised in objections to a magistrate judge’s

 report and recommendation that could have been raised before the magistrate but were not.” Illis

 v. Artus, No. 06-CV-3077 (SLT) (KAM), 2009 WL 2730870, at *1 (E.D.N.Y. Aug. 28, 2009)

 (internal quotation marks and citations omitted) (collecting cases).

 II.    Default Judgment

        The procedure for entry of a default judgment is governed by FRCP 55(a), which provides

 that, “[w]hen a party against whom a judgment for affirmative relief is sought has failed to plead

 or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

 party’s default.” Fed. R. Civ. P. 55(a). Accordingly, courts in this Circuit have outlined a two-step

 process: “first, the entry of a default, and second, the entry of a default judgment.” City of New

 York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 128 (2d Cir. 2011) (citing New York v. Green, 420

 F.3d 99, 104 (2d Cir. 2005)). The entry of default “formalizes a judicial recognition that a

 defendant has, through its failure to defend the action, admitted liability to the plaintiff.” Id.; see

 also Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004) (noting that

 default judgments “track[] the ancient common law axiom that a default is an admission of all

 well-pleaded allegations against the defaulting party”); United States v. DiPaolo, 466 F. Supp. 2d



                                                   6
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 7 of 17 PageID #: 284




 476, 482 (S.D.N.Y. 2006) (“[A] party’s default is deemed to constitute a concession of all well

 pleaded allegations of liability.” (internal quotation and citations omitted)). Second, the entry of a

 default judgment “converts the defendant’s admission of liability into a final judgment that

 terminates the litigation and awards the plaintiff any relief to which the court decides it is entitled,

 to the extent permitted by Rule 54(c).” Mickalis Pawn Shop, 645 F.3d at 128.

         “[T]he decision to grant a motion for a default judgment lies in the sound discretion of the

 trial court.” O’Callaghan v. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y. 2007) (citing Shah v. N.Y. State

 Dep’t of Civ. Serv., 168 F.3d 610, 615 (2d Cir. 1999)). A district court deciding a motion for default

 judgment “is required to accept all of the [plaintiff’s] factual allegations as true and draw all

 reasonable inferences in its favor.” Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009) (citation

 omitted). Prior to the entry of a final default judgment, a plaintiff must prove damages. Kingvision

 Pay-Per-View Ltd. v. Lalaleo, 429 F. Supp. 2d 506, 513 (E.D.N.Y. 2006). FRCP 55 provides that

 a court “may conduct hearings . . . to determine the amount of damages” appropriate in a default

 proceeding. Fed. R. Civ. P. 55(b)(2)(B). The Court, in its discretion, need not hold a hearing “as

 long as it ensure[s] that there [i]s a basis for the damages specified in a default judgment.” Fustok

 v. ContiCommodity Servs., Inc., 873 F.2d 38, 40 (2d Cir. 1989); accord Kingvision Pay-Per-View

 Ltd., 429 F. Supp.2d at 513. In other words, “[e]ven after a defendant has defaulted, a plaintiff

 must ‘establish that on the law it is entitled to the relief it seeks, given the facts as established by

 the default.’” Jarvis v. N. Am. Globex Fund, L.P., No. 11-CV-742 (ADS) (WDW), 2011 WL

 4804897, at *1 (E.D.N.Y. Sept. 13, 2011) (quoting Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95

 (2d Cir. 1993)).




                                                    7
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 8 of 17 PageID #: 285




                                           DISCUSSION

 I.     Plaintiff’s Notice of Voluntary Dismissal under Rule 41(a)

        The Court vacates Plaintiff’s Notice of Voluntary Dismissal, seeking to dismiss this matter

 without prejudice, as impermissible under FRCP 41(a)(1)(A)(i). It does not appear that the

 Supreme Court or the Second Circuit have considered the applicability of FRCP 41(a) to a matter

 where a plaintiff seeks to voluntarily dismiss an action after a Magistrate Judge has considered a

 default judgment motion and provided an R&R to the District Judge, particularly when there has

 already been a finding of liability. However, as discussed below, the Court has the benefit of

 decisions by several courts in this district that have addressed the same or similar situation as

 presented here.

        Rule 41 provides, in part:

        (a) Voluntary Dismissal

            (1) By the Plaintiff.

                (A) Without a Court Order. Subject to [applicable federal rules] and any
                applicable federal statute, the plaintiff may dismiss an action without a court
                order by filing:

                       (i) a notice of dismissal before the opposing party serves either an
                       answer or a motion for summary judgment; or

                       (ii) a stipulation of dismissal signed by all parties who have
                       appeared.

                (B) Effect. Unless the notice or stipulation states otherwise, the dismissal
                is without prejudice. But if the plaintiff previously dismissed any federal-
                or state-court action based on or including the same claim, a notice of
                dismissal operates as an adjudication on the merits.

        (2) By Court Order; Effect. Except as provided in Rule 41(a)(1), an action may be
        dismissed at the plaintiff’s request only by court order, on terms that the court
        considers proper. If a defendant has pleaded a counterclaim before being served
        with the plaintiff’s motion to dismiss, the action may be dismissed over the
        defendant’s objection only if the counterclaim can remain pending for independent

                                                  8
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 9 of 17 PageID #: 286




        adjudication. Unless the order states otherwise, a dismissal under this paragraph
        (2) is without prejudice.

 Fed. R. Civ. P. 41(a) (emphases in original). The policy and purpose of the rule is to “limit a

 plaintiff’s ability to dismiss an action” and “curb abuses” of prior rules that would permit

 dismissals as a matter of right until a verdict was entered. Cooter & Gell v. Hartmarx Corp., 496

 U.S. 384, 397 (1990). As the Supreme Court explained in Cooter,

        [w]here state statutes and common law gave plaintiffs expansive control over their
        suits, [FRCP] 41(a)(1) preserved a narrow slice: It allowed a plaintiff to dismiss an
        action without the permission of the adverse party or the court only during the brief
        period before the defendant had made a significant commitment of time and money.

 Id.; see also Littman v. Bache & Co., 252 F.2d 479, 480 (2d Cir. 1958) (“[Rule 41(a)] was intended

 to limit the right of dismissal to an early stage of the proceedings, thereby curbing the abuse of the

 right which had previously been possible.” (citation omitted)); Hudson Eng’g Co. v. Bingham

 Pump Co., 298 F. Supp. 387, 388 (S.D.N.Y. 1969) (“It must be remembered that the purpose of

 Rule 41(a) was to eliminate the evils resulting from the unqualified right of a plaintiff to take a

 voluntary nonsuit at any stage of the proceeding before pronouncement of judgment and after the

 defendant had incurred substantial expense or acquired substantial rights.” (internal quotation

 marks and citations omitted)).

        In the context of deciding an appeal of sanctions, the Second Circuit has noted that “a

 plaintiff who has not been served with an answer or motion for summary judgment has an

 ‘unfettered right voluntarily and unilaterally to dismiss an action.’ Dismissal of a suit may be

 disruptive and annoying, but it is permitted by the rules.” Wolters Kluwer Fin. Servs., Inc. v.

 Scivantage, 564 F.3d 110, 114 (2d Cir. 2009) (quoting Thorp v. Scarne, 599 F.2d 1169, 1175 2d

 Cir. 1979)). The issue before the Second Circuit in Wolters was whether the plaintiff’s law firm




                                                   9
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 10 of 17 PageID #: 287




  had acted in “bad faith,” by voluntarily dismissing the case “so [as] to flee the jurisdiction.” Id. at

  114–15.

          In Harvey Aluminum Inc. v. American Cyanamid Co., the Second Circuit upheld the vacatur

  of a voluntary notice of dismissal filed after the district court had adjudicated a motion for a

  preliminary injunction and found it unlikely that the plaintiffs would prevail on the merits of their

  claims. 203 F.2d 105 (2d Cir. 1953). The Circuit held that, although a notice of voluntary dismissal

  was submitted “before any paper labeled ‘answer’ or ‘motion for summary judgment’ was filed, a

  literal application of [FRCP] 41(a)(1) to the present controversy would not be in accord with its

  essential purpose of preventing arbitrary dismissals after an advanced stage of a suit has been

  reached.” 203 F.2d at 108 (collecting cases). It is without question, however, that Harvey

  Aluminum “has not been well received,” and “subsequent cases have almost uniformly either

  distinguished [that case], limiting the case to its particular factual setting, or forthrightly rejected

  it as poorly reasoned.” Thorp v. Scarne, 599 F.2d at 1175 (collecting cases). In Thorp, the Circuit

  considered again the logic of Harvey Aluminum in a case where the

          plaintiff [had] filed a notice of dismissal merely 13 days after initiating the action
          by filing his complaint. The district court had conducted a short untranscribed
          hearing, lasting less than two hours, during which no testimony was given. Only
          three causes of action of the seven alleged in the complaint were addressed in either
          argument or memoranda of law by either side.

  Id. at 1176 (footnote omitted). The Circuit found that while Harvey Aluminum

          may have furthered one purpose of Rule 41(a)(1)(i), that of confining dismissals to
          an early stage of the proceedings, it did so at the expense of a concurrent and
          perhaps equally important purpose, that of establishing a bright-line test marking
          the termination of a plaintiff’s otherwise unfettered right voluntarily and
          unilaterally to dismiss an action.

  Id. at 1175. In reversing the district court’s vacatur of the Notice of Dismissal, the panel in Thorp

  considered that



                                                    10
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 11 of 17 PageID #: 288




          if Harvey Aluminum is broadly read as proscribing dismissal under Rule 41(a)(1)(i)
          whenever the merits of a controversy have been presented to the district court, the
          result would be a flat amendment of Rule 41(a)(1) to preclude dismissal by notice
          in any case where preliminary injunctive relief is sought. We must agree with the
          view that if such a comprehensive modification of the Rule is desirable, the request
          must be addressed to the Supreme Court and to Congress. To date, although Rule
          41 has been amended four times, such a comprehensive modification has not been
          attempted.

  Id. at 1175–76 (internal quotation marks, citations, and alterations omitted). However, in reaching

  that conclusion, the Circuit limited its holding in two ways of import. First, it did not expressly

  overturn Harvey Aluminum; rather the panel limited its holding to “cases falling short of the

  extreme exemplified” in that case. Id. at 1176. Second, it allowed that “there may be a point in

  legal proceedings where the purpose of Rule 41(a)(1)(i) would be better served by abandoning a

  literal interpretation.” Id.

          Courts within this district have found that the posture of this case is exactly the type of

  “extreme” proceedings contemplated by the Second Circuit in Harvey Aluminum and Thorp. In

  Poparic v. Jugo Shop, No. 08-CV-2081 (KAM) (JO), 2010 WL 1260598 (E.D.N.Y. Mar. 31, 2010),

  the Honorable Kiyo A. Matsumoto adopted the R&R of the Honorable James Orenstein, Magistrate

  Judge, that recommended denying Plaintiff’s motion to dismiss the matter without prejudice. After

  discussing the same case law outlined supra, Judge Matsumoto held that “notwithstanding the

  language of” FRCP 41(a)(1)(A), “and the fact that neither an answer or summary judgment motion

  ha[d] been filed, plaintiff’s filing of a default judgment motion had several implications, one of

  which was to serve as the functional equivalent of a motion for summary judgment,” thereby

  precluding the plaintiff from dismissing the matter without prejudice. Id. at *2–3 (internal

  quotation marks and record citation omitted). Judge Matsumoto first decided that “at this advanced

  stage,” such an action would be inconsistent with the purpose of the Federal Rules of Civil

  Procedure’s direction that the Rules “should be construed and administered to secure just, speedy,

                                                  11
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 12 of 17 PageID #: 289




  and inexpensive determination of every action and proceeding.” Id. at *7 (quoting, inter alia, Fed.

  R. Civ. P. 1). Moreover, “permitting plaintiff voluntarily to dismiss the Complaint without

  prejudice under the circumstances would undermine the purposes of promoting efficiency and

  fairness in the expeditious administration of justice that Congress sought to achieve through the

  Federal Magistrates Act, 28 U.S.C. §§ 631 et seq.” Id. (collecting cases). “[H]ad plaintiff’s default

  judgment motion not been referred for a report and recommendation, [the] plaintiff would not have

  had the opportunity to dismiss the action under Rule 41(a)(1) even if plaintiff was dissatisfied with

  the disposition.” Id. (citation omitted).

         Other courts in this district have found Judge Matsumoto’s holding in Poparic persuasive

  and applicable to similar circumstances. In Century Surety Co. v. Vas & Sons Corp., the plaintiff

  moved for default judgment and the Magistrate Judge issued an R&R recommending that the court

  decline to enter a declaratory judgment in favor of the plaintiff as to one specific claim. No. 17-

  CV-5392 (DLI) (RLM), 2018 WL 4804656, at *1 (E.D.N.Y. Sept. 30, 2018). After the plaintiff

  filed a motion to dismiss the singular claim and filed an objection to the R&R, the district court

  observed that the plaintiff had “sought and obtained the Court’s careful consideration of the merits

  of its Complaint and default judgment motion, but, being unhappy with the results of its litigation,

  sought dismissal without prejudice.” Id. at *3. The district court denied the plaintiff’s motion for

  voluntary dismissal, overruled plaintiff’s objections to the R&R, and adopted the R&R in its

  entirety. Id. at *7. Similarly, in J & J Sports Productions, Inc. v. Hot Shotz Sports Bar, Inc., a

  magistrate judge issued an R&R denying the defendant’s motion for default judgment as to two

  defendants. No. 17-CV-4170 (DLI) (VMS), 2018 WL 4627666, at *1 (E.D.N.Y. Sept. 27, 2018).

  The plaintiff filed objections to that portion of the R&R, and, alternatively, requested leave to

  amend the complaint if the court overruled its objections. Id. The court denied the plaintiff’s leave



                                                   12
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 13 of 17 PageID #: 290




  to amend, overruled plaintiff’s objections, and adopted the R&R in its entirety. Relying on Judge

  Matsumoto’s reasoning in Poparic, the court stated that the plaintiff was acting in bad faith. Id. at

  *3–4. Specifically, the court found that “by requesting leave to amend only after the magistrate

  judge issued her [a]mended R&R, [p]laintiff seeks two bites at the apple.” Id. at *3. Granting

  leave to amend “after a defendant has defaulted would be fundamentally unfair.” Id. at *4

  (emphasis in original).

         The circumstances in this case are even more “extreme” than the situations presented in

  the other cases in this district. Cf. Thorp, 599 F.2d at 1176. Not only has Plaintiff sought to

  voluntarily dismiss this case without prejudice following an R&R on a default judgment motion,

  it seeks to do so after the Court, both at the District and Magistrate Judge levels, has carefully

  considered the facts of the matter, found liability and analyzed Plaintiff’s damages request, not

  once, but twice. The timing of Plaintiff’s Notice, filed less than a month after Judge Mann

  carefully and thoroughly considered, and ultimately rejected, the merits of its amended damages

  request, is a clear attempt by Plaintiff to seek dismissal after “being unhappy with the results of its

  litigation.” Cf. Century Sur. Co., 2018 WL 4804656, at *3.

         Plaintiff’s attempts to distinguish its circumstances from that of Poparic, by noting

  “Defendant’s alleged willingness to assent to an audit,” a point at issue in Judge Mann’s R&R,

  thereby constituting “a significant change in circumstances affecting the accuracy of the amount

  of damages that the Funds are entitled to for the contribution period” (Dkt. 28, at 2), are of no

  avail. The Court first notes that Plaintiff had multiple opportunities during the stages of this

  litigation to seek an audit from Defendant. (See R&R, Dkt. 24, at 9 (describing that “at no point

  during this litigation did plaintiffs 3 seek to audit defendant’s records”).) Moreover, there are


         3
             In contrast to this M&O, the R&R refers to the Plaintiff Trustees in the plural.

                                                    13
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 14 of 17 PageID #: 291




  mechanisms within the Federal Rules to ask the Court to reconsider a prior decision due to a change

  of circumstance, including, but not limited to FRCP 60. See Fed. R. Civ. P. 60(b)(2) (permitting

  the court to “relieve a party or its legal representative from . . . [an] order . . . [due to] newly

  discovered evidence”). A change of circumstance does not warrant a full dismissal of an already-

  decided matter, permitting Plaintiff a second proverbial bite at the apple.

          For these reasons, the Court vacates Plaintiff’s Notice of Voluntary Dismissal (Dkt. 27).

  II.     Damages

          Having concluded that Plaintiff cannot voluntarily dismiss without prejudice at this stage,

  the Court now overrules Plaintiff’s objections to Judge Mann’s R&R and adopts the R&R in its

  entirety.

          As the R&R correctly noted,

          [a] plaintiff that has established liability under Section 515 of [the] ERISA is
          entitled to an award of “(A) unpaid contributions,” (B) “interest on the unpaid
          contributions,” “(C) an amount equal to the greater of—(i) interest on the unpaid
          contributions, or [ii] liquidated damages provided for under the plan,” (D)
          “reasonable attorney’s fees and costs,” and (E) “such other legal or equitable relief
          as the Court may deem appropriate.”

  (R&R, Dkt. 24, at 5 (quoting 29 U.S.C. § 1132(g)(2)).) The R&R first concluded that “Plaintiffs’

  amended default judgment motion violates [FRCP] 54(c)” as it asks for more money than that

  pleaded, and the Complaint did not include language “to suggest that the contributions owed might

  be higher than the amount that was pled.” (Id. at 6–9.) The R&R then found that Plaintiffs did

  not proffer sufficient evidence to support even the reduced award originally pleaded: $7,896.00 in

  unpaid contributions. (Id. at 11–15.) Finally, the R&R found that, “in light of plaintiffs’ failure to

  establish their entitlement to any delinquent contributions,” and their failure to submit billing

  records to support a request for additional attorneys’ fees, this Court “should award no more than

  the fees and costs” already specified in its prior Order. (Id. at 15.)

                                                    14
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 15 of 17 PageID #: 292




         Both of Plaintiff’s objections are tied to its understanding of the import of the Collection

  Policy, which is its policy for collecting delinquent contributions. (Pl.’s Objs., Dkt. 25, at 2–3.)

  Plaintiff first objects to Judge Mann’s conclusion that the Collection Policy is “not a stand-alone

  document” and is binding upon Nu Look because the “parties’ CBA incorporates the authority of

  the Funds’ Trustees.” (Id. at 1–2.) However, the Court finds no error in Judge Mann’s conclusion

  that the Collection Policy appears to be a stand-alone document that is not binding on Nu Look.

  (R&R, Dkt. 24, at 11.) The CBA was signed by both parties on July 20, 2017 and “makes no

  explicit reference to the Collection Policy,” which was dated June 20, 2016. (Id. at 12–13.) As

  Judge Mann noted, “the CBA fails to provide a reasonable basis for incorporating the terms of the

  Collection Policy.” (Id. at 13 (citing Trs. of Metal Polishers Local 8A-28A Funds v. Remco Maint.,

  LLC, No. 17-CV-2577 (RJD), 2018 WL 2063184, at *3 (E.D.N.Y. Jan. 11, 2018)).)

         In Plaintiff’s second objection, it argues that it is “authorized to assess damages in

  accordance with the . . . extrapolation provision in the Collection Policy because” Nu Look has

  failed to provide it with the reports and accounting of the retirement benefit funds contributions

  owed to it. (Pl.’s Objs., Dkt. 25, at 2.) As already discussed, the Court finds no error in Judge

  Mann’s determination that the Collection Policy is not the operative document. Moreover, the

  R&R aptly described two reasons why reliance on the single October 2017 Remittance Report to

  extrapolate and calculate damages was “misplaced”: (1) even assuming Nu Look was bound by

  the Collection Policy, Plaintiff failed to allege that Nu Look did not submit remittance reports, 4 a

  requirement to invoke it (R&R, Dkt. 24, at 12); and (2) in the absence of a binding provision



         4
          This Court noted the same in its initial decision in this matter. See Trs. of Metal Polishers
  Local 8A-28A Funds, 2019 WL 3500908, at *4 n.5 (“The complaint also states that the Trustees’
  demand for $7,896 in damages is based upon employer remittance reports.” (internal quotation
  marks and record citation omitted)).

                                                   15
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 16 of 17 PageID #: 293




  authorizing a means of estimating damages, courts in this Circuit look to the remittance reports

  spanning the period of unpaid benefits, which Plaintiff failed to submit despite multiple

  opportunities (id. at 13–15 (collecting cases)). The Court finds no error in Judge Mann’s

  assessment of the facts or application of the relevant case law.

         For these reasons, the Court rejects both of Plaintiff’s objections to Judge Mann’s

  thoroughly reasoned R&R and adopts it in full.

                                           CONCLUSION

         For all of the reasons contained herein, Plaintiff’s Notice of Voluntary Dismissal is vacated,

  and the Report and Recommendation of the Honorable Roanne L. Mann is adopted in full. As

  recommended by Judge Mann, the Court declines to increase Plaintiff’s prior award of damages

  and attorneys’ fees beyond the amount specified in the Court’s July 31, 2019 Memorandum &

  Order (Dkt. 13). Accordingly, the Clerk of Court is respectfully requested to enter judgment in

  favor of Plaintiff in the total amount of $2,900 in attorneys’ fees and $465 in costs.

         The Court takes this opportunity to dismiss the complaint as to Defendant Tokarski. He

  was never served with the summons in this matter, and on December 17, 2018, Judge Mann ordered

  Plaintiffs to “show cause, in writing, by December 26, 2018, why the case should not be dismissed

  for lack of prosecution, pursuant to Fed. R. Civ. P. 41(b)[,]” as to Defendant Tokarski. (Dec. 17,

  2018 Order.) Plaintiff was also warned that “[f]ailure to comply with this Order shall result in a

  recommendation that the case be dismissed with prejudice.” (Id.) Because Plaintiff never

  responded to that show cause order, the complaint in this matter is also dismissed with prejudice

  as to Defendant Tokarski.




                                                   16
Case 1:18-cv-03816-PKC-RLM Document 29 Filed 09/29/20 Page 17 of 17 PageID #: 294




          Accordingly, the Clerk of Court is respectfully directed to enter judgment and close this

  case.



                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
  Dated: September 29, 2020
         Brooklyn, New York




                                                 17
